Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 5/25/22 is acknowledged and has been entered.

Claims 8 and 10-12 are presently being examined.

2.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.  Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 5/25/22.

The amendatory material not supported in the originally filed disclosure is as follows:

“0.1 ug/mL to 10 ug/mL anti-human CD3 antibody”.

Applicant points to support for the claim amendments  at [0054] and [0057]; however, these said paragraphs do not point to support, as they describe the content of Figure 3 (with no indication of anti-human CD3 antibody final concentration range) and the definition for the term “enrichment”, respectively.  

The originally filed disclosure at [0095] is that an anti-CD3 antibody can be added at 0.1 ng/ML to 10 ng/ml” and the originally filed disclosure at [0121] is that an anti-CD3 antibody (preferably, muromonab-CD3) can be mixed …so that the component gives  a final concentration of 0.1 ng/ml to 10 ng/ml.  Note that the originally filed disclosure is for ng/ml concentrations, whereas claim 10 recites ug/ml concentrations.

4.  Applicant’s amendment filed 5/25/22 has overcome the prior rejection of record of claims 8-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Applicant has amended the claims to recite specific antibodies, a specific cytokine, and that the composition is for human NK cell enrichment.  

5.  Applicant has amended the claims to recite the limitation “KE/ml” when referring to the concentration of OK432 (see instant base claim 8).  There is no definition for this term; however the Examiner makes of record the following references:

     a)  Mazloumoglu, M.R. (Int. J. Open Access Orolaryngology, 2017, 1(2): 1-3) who teaches that 0.1 mg of OK432 is defined as 1 Klinische Einheit (KE) unit (see page 2 at the 2nd full paragraph at column 1), with the Ogita et al reference (#8) published in 1987 as the source of the said definition; and

     b)  Hasan and Rizwan (Sultan Qaboos University Med J., 2018, 18(1):  e88-92, Epub4) who teach that one KE or one Klinische Einheit equals 0.1 mg of freeze-dried streptococci containing approximately 1 x 108 cells (paragraph spanning columns 1-2 on page 88).

6.  The Examiner also makes of record evidence for commercial availability of the 3G8 and B73.1 anti-CD16 antibodies:

Biolegend 1 (2018, 7 pages for 3G8) and Biolegend 2 (2014, 6 pages, for B73.1).

7.  Applicant’s amendment filed 5/25/22 has overcome the prior rejection of record of claims 8-11 under 35 U.S.C. 103 as being unpatentable over are rejected under 103(a) as being unpatentable over WO 2011/096504 A1 (IDS reference, publication date 8/11/2011) as evidenced by US20120308986 A1 (IDS reference) in view of Wilcox et al (J. Immunol. 2002, 169 (8): 4230-4236, IDS reference) and Dowell et al (Eur. J. Immunol. 2009, 39 S1, p S511, PD09/18, IDS reference).  

Applicant has amended the claims to recite that the composition is for human NK cell enrichment and to recite specific anti-human CD137 antibodies and concentraton range thereof to be included in the said composition, limitations the art references do not teach.  Applicant has canceled claim 9.

8.  Claims 8 and 10-12 are objected to because of the following informality:  

Instant base claim 8 recites the limitation “0.008KE/ml to 0.015KE/ml OK432”.  There should be a space between the numeric values and “KE/ml”. 

Appropriate correction is required.


9.  Applicant's amendment filed 5/25/22 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644